     Case 2:07-cr-00181 Document 109 Filed 06/26/20 Page 1 of 4 PageID #: 383



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON



UNITED STATES OF AMERICA

v.                                    CRIMINAL ACTION NO. 2:07-00181

ROGER D. CHAPMAN



            SUPERVISED RELEASE REVOCATION AND JUDGMENT ORDER
                      MEMORANDUM OPINION AND ORDER


             On June 25, 2020, the United States of America

appeared by Nowles Heinrich, Assistant United States Attorney,

and the defendant, Roger D. Chapman, appeared in person and by

his counsel, David O. Schles, for a hearing on the petition

seeking revocation of supervised release submitted by United

States Probation Officer Justin L. Gibson.            The defendant

commenced a forty-two (42) month term of supervised release in

this action on August 5, 2019, as more fully set forth in the

Supervised Release Revocation and Judgment Order entered by the

court on May 22, 2019.


             The court heard the admissions of the defendant and

the representations and argument of counsel.
  Case 2:07-cr-00181 Document 109 Filed 06/26/20 Page 2 of 4 PageID #: 384



          For reasons noted on the record of this proceeding,

which are ORDERED incorporated herein by reference, the court

found that the defendant has violated the conditions of

supervised release in the following respects:          (1) the defendant

used and possessed controlled substances as evidenced by a

positive urine specimen submitted by him on September 24, 2019,

for amphetamine and methamphetamine, the defendant having signed

a voluntary admission form acknowledging his use of

methamphetamine on September 23, 2019, and by his admission to

the probation officer that he used methamphetamine on or about

September 30, 2019; a positive urine specimen submitted by him

on October 8, 2019, for amphetamine and methamphetamine, which

was confirmed positive from the national testing laboratory on

October 14, 2019, the defendant having verbally admitted his

use of methamphetamine to the probation officer on or about

October 7, 2019; (2) the defendant failed to complete a 28-day

inpatient substance abuse program through Thomas Health in

Charleston, West Virginia, as instructed by the probation

officer, after he began the program on October 21, 2019, and

left on his own free will after having been there only 16 of the

28 days; and (3) the defendant failed to attend a mental health

assessment with the court’s contract provider on September 25

and October 1, 2019, after being instructed by the probation
                                     2
  Case 2:07-cr-00181 Document 109 Filed 06/26/20 Page 3 of 4 PageID #: 385



officer to do so; all as admitted by the defendant on the record

of the hearing and all as set forth in the petition on

supervised release.


             And the court finding, as more fully set forth on the

record of the hearing, that the violations warrant revocation of

supervised release and, further, that it would unduly depreciate

the seriousness of the violations if supervised release were not

revoked, it is ORDERED that the supervised release previously

imposed upon the defendant in this action be, and it hereby is,

revoked.


             And the court having complied with the requirements of

Rule 32(a)(1)(B) and (C) of the Federal Rules of Criminal

Procedure, and finding, after considering the factors set forth

in 18 U.S.C. § 3583(e), that the defendant should be confined to

the extent set forth below, it is accordingly ORDERED that the

defendant be, and he hereby is, committed to the custody of the

United States Bureau of Prisons for imprisonment for a period of

EIGHT (8) MONTHS, to be followed by a term of thirty-four (34)

months of supervised release upon the same terms and standard

conditions as heretofore with the exception of the special

condition that he participate in drug abuse counseling and

treatment.     The court finds that the defendant professes that he
                                     3
  Case 2:07-cr-00181 Document 109 Filed 06/26/20 Page 4 of 4 PageID #: 386



doesn’t want the counseling and treatment, but it will be made

available to him by his probation officer should he request it.

The restitution balance is hereby reimposed and the defendant

shall make monthly payments thereon at the rate of $100 per

month.


          The defendant was remanded to the custody of the

United States Marshal.


          The Clerk is directed to forward copies of this

written opinion and order to the defendant, all counsel of

record, the United States Probation Department, and the United

States Marshal.


                                         DATED:   June 26, 2020




                                     4
